    Case: 1:19-cv-00099-SPM Doc. #: 32 Filed: 04/27/21 Page: 1 of 3 PageID #: 110




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

HOSEA L. ROBINSON,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
        v.                                         )           No. 1:19-CV-99 SPM
                                                   )
STATE OF MISSOURI, et al.,                         )
                                                   )
               Defendants.                         )

                            OPINION, MEMORANDUM AND ORDER

        This closed civil matter is before the Court upon a post-judgment motion filed by plaintiff

Hosea L. Robinson. In the motion, plaintiff can be understood to allege the Missouri Department

of Corrections (“MDOC”) has improperly debited his institution account to satisfy his fee

obligations in this case. He can also be understood to seek additional documentation of fees he has

paid. For the reasons explained below, the motion will be denied.

                                                Background

        Plaintiff commenced this civil action on June 20, 2019, and moved for leave to proceed in

forma pauperis. On September 4, 2019, the Court denied plaintiff’s motion after determining he

was ineligible to proceed in forma pauperis because of the application of 28 U.S.C. § 1915(g), and

dismissed the case. On September 17, 2019, plaintiff filed a notice of appeal in the United States

Court of Appeals for the Eighth Circuit. On February 10, 2020, the Court of Appeals dismissed

plaintiff’s appeal and assessed the full $505 appellate filing fees against him, and remanded the

collection of those fees to this Court.1




1
It does not appear that this Court has yet assessed the appellate filing fees. Simultaneously with this
Memorandum and Order the Court will enter an Order assessing those fees.
 Case: 1:19-cv-00099-SPM Doc. #: 32 Filed: 04/27/21 Page: 2 of 3 PageID #: 111




        Plaintiff avers the instant motion relates to this case and two other closed civil actions he

previously commenced in this Court: Robinson v. State of Missouri, et al., No. 4:18-CV-1225-JAR

(E.D. Mo. 2018) and Robinson v. City of St. Louis, et al., No. 4:19-CV-1767 CDP (E.D. Mo. 2019).

Review of the records from those closed civil matters shows that plaintiff filed the instant motion

in those actions as well. Plaintiff requests documentation of “the exact amount of filing fees owed”

for the civil cases he has filed, and he asks that “a complete copy of these charges be mailed to

him/me as soon as possible.” He indicates he believes the MDOC is improperly debiting his

institutional account to satisfy his filing fee debts, and that he has been overcharged. He avers he

filed this case and the above-cited civil cases to vindicate his wrongful conviction and unlawful

imprisonment, and that he should not be charged separate fees for each case.

                                                  Discussion

        As indicated above, the Court determined plaintiff was ineligible to proceed in forma

pauperis, and dismissed this case. However, because plaintiff commenced this action, he remains

responsible for paying the civil filing fee. See e.g., In re Tyler, 110 F .3d 528, 529-530 (8th Cir.

1997) (Even if a prisoner’s case is dismissed, he will be assessed the full filing fee because the

Prison Litigation Reform Act of 1996 “makes prisoners responsible for their filing fees the moment

the prisoner brings a civil action or files an appeal.”).

        At the time plaintiff commenced this action, 28 U.S.C. § 1914(a) required the Clerk of this

Court to collect a $350 filing fee for bringing a civil action, and 28 U.S.C. § 1914(b) required the

Clerk to collect an additional fee as prescribed by the Judicial Conference of the United States. At

the time plaintiff commenced this action, such additional fee was $50, and was to be collected

unless the plaintiff was granted in forma pauperis status. As plaintiff herein was not granted in

forma pauperis status, the additional fee applied and brought plaintiff’s total financial obligation



                                                   2
    Case: 1:19-cv-00099-SPM Doc. #: 32 Filed: 04/27/21 Page: 3 of 3 PageID #: 112




for the filing of this civil action to $400. Additionally, plaintiff became responsible for paying the

$505 appellate filing fee upon filing the notice of appeal, and as indicated above, the Court of

Appeals has already assessed such fee against plaintiff.

        Review of this Court’s records fails to demonstrate receipt of payments in this matter in

excess of either of those financial obligations. On April 21, 2021, this Court sent plaintiff a copy

of his payment history in Robinson v. City of St. Louis, et al., No. 4:19-CV-1767 CDP (E.D. Mo.

2019), as well as this case and in Robinson v. State of Missouri, et al., No. 4:18-CV-1225-JAR,

which should satisfy his request for an accounting of the payments he has made to date.2

        To the extent plaintiff can be understood to seek an order enjoining the MDOC from

debiting his institution account to pay fees in this action, or to provide him with documentation it

has not already provided, such request is denied. Plaintiff has not demonstrated that the MDOC

has failed to comply with 28 U.S.C. § 1915(b)(2) or used an incorrect collection method, nor has

he demonstrated he has paid more than he owes in this action.

        Despite plaintiff’s averments, the fact he commenced other civil actions and appeals does

not relieve him of the obligation to pay the civil or appellate fees in this action, regardless of the

nature of his claims or the manner in which they were disposed.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 30) is DENIED.

        Dated this 27th day of April, 2021.


                                                       HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE



2
 Plaintiff requested the accounting in Robinson v. City of St. Louis, et al., No. 4:19-CV-1767 CDP (E.D.
Mo. 2019), and the docket entries indicating the fee statements were provided to plaintiff were made in that
case.
                                                     3
